Citation Nr: 0423488	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  00-08 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to basic eligibility for nonservice-connected 
pension benefits.  

(The issues of entitlement to service connection for 
glaucoma, hypertension, and a psychiatric disability to 
include post-traumatic stress disorder will be the subject of 
a separate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty for approximately 
one-and-a-half months between January and March 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO denied the issue of entitlement to nonservice-connected 
pension benefits.  


REMAND

In May 2001, the Board remanded the veteran's pension claim 
to the RO for further evidentiary development.  Specifically, 
the Board asked the RO to make another attempt to secure the 
veteran's service personnel, and service medical, records 
from official sources.  

A review of the claims folder reflects that the RO attempted 
to obtain the veteran's service medical records.  In July 
2002, the National Personnel Records Center (NPRC) responded 
that the veteran's service medical records are not available.  
However, the RO does not appear to have attempted to obtain 
the veteran's service personnel records.  Moreover, the RO 
does not appear to have considered the information obtained 
since the May 2001 remand.  In this regard, the Board notes 
that the claims folder contains no rating decision or 
supplemental statement of the case concerning the veteran's 
pension claim.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  

2.  The RO should attempt to obtain the 
veteran's service personnel records 
through official channels.  All available 
records and documentation should be 
associated with the veteran's claims 
folder.  

3.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
nonservice-connected pension benefits.  
If the decision remains in any way 
adverse to the veteran, he and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 




Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



